Citation Nr: 0405257	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  99-04 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
arthritis of the thoracolumbar spine, currently rated as 10 
percent disabling.

2.  Entitlement to an increased original disability 
evaluation for arthritis, right shoulder, currently rated as 
20 percent disabling.

3.  Entitlement to an increased original disability 
evaluation for arthritis, left shoulder, currently rated as 
20 percent disabling.

4.  Entitlement to an increased original disability 
evaluation for arthritis, right hip, currently rated as 10 
percent disabling.

5.  Entitlement to an increased original disability 
evaluation for arthritis, left hip, currently rated as 10 
percent disabling.

6.  Entitlement to an increased original disability 
evaluation for arthritis, right hand, currently rated as 10 
percent disabling.

7.  Entitlement to an increased original disability 
evaluation for arthritis, left hand, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to April 
1956, and from October 1956 to February 1978.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida.  In a June 1998 decision, the RO 
denied the veteran's claim for an evaluation in excess of 10 
percent for arthritis of the thoracolumbar spine, and granted 
service connection for arthritis of the right shoulder 
(assigning a 10 percent rating), left shoulder (0 percent), 
right hand (0 percent), left hand (10 percent), right hip (0 
percent), and left hip (0 percent).  In a June 1999 decision, 
the RO granted entitlement to service connection for 
arthritis of the cervical spine, assigning a 10 percent 
disability rating, and to an increased original disability 
rating for arthritis of the right hand, assigning a 10 
percent disability rating.

In October 2000, the Board remanded the case for additional 
development.  Subsequently, a September 2002 rating decision 
increased the evaluation of the service connected arthritis 
of the cervical spine to 20 percent disabling.  In an October 
2002 statement, the veteran indicated that this action 
satisfied his appeal with respect to that issue.

A January 2003 rating decision, inter alia, increased the 
initial evaluations of the service connected arthritis of the 
right and left shoulders to 20 percent disabling; increased 
the initial evaluations of the service connected arthritis of 
the right and left hips to 10 percent disabling.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The veteran's service connected arthritis of the 
thoracolumbar spine is manifested by no more than slight 
limitation of motion, including flexion to 80 degrees, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees, and muscle spasm; there is no objective 
evidence of any of the following: moderate limitation of 
motion; or severe lumbosacral strain, with listing of the 
whole spine to the opposite side; positive Goldthwait's sign; 
marked limitation of forward bending in a standing position; 
loss of lateral motion with osteo-arthritic changes; 
narrowing or irregularity of joint space; abnormal mobility 
on forced motion; lumbosacral strain with muscle spasm on 
extreme forward bending; loss of lateral spine motion, 
unilateral, in a standing position; favorable or unfavorable 
ankylosis of the spine; limitation of forward flexion of the 
thoracolumbar spine to 60 degrees or less; combined range of 
motion of the thoracolumbar spine of 120 degrees or less; 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

3.  Since November 1992, the veteran's arthritis of the left 
shoulder has been manifested by pain and limitation of 
motion, that, even during flare-ups, does not exceed midway 
between side and shoulder level; there is no ankylosis of the 
scapulohumeral articulation or impairment of the humerus.

4.  From November 1992 to November 22, 2002, the veteran's 
arthritis of the right shoulder was manifested by pain and 
limitation of motion at shoulder level; there was no 
ankylosis of the scapulohumeral articulation or impairment of 
the humerus

5.  A November 23, 2002, VA examination showed limitation of 
arm motion to 90 degrees (shoulder level), with additional 
decrease of range of motion during flare-ups of 25-30 
percent; the examination findings did not show limitation of 
arm motion to 25 degrees from the side, ankylosis of the 
scapulohumeral articulation, or impairment of the humerus.  

6.  The veteran's left hip arthritis is manifested by 
complaints of pain; since November 1992, the record has not 
shown limitation of motion of either thigh to 30 degrees or 
limitation of abduction beyond 10 degrees, even taking into 
account the most recent examiner's report of additional 
decrease of range of motion of each joint during flare-ups of 
25-30 percent.

7.  The veteran's right hip arthritis is manifested by 
complaints of pain; since November 1992, the record has not 
shown limitation of motion of either thigh to 30 degrees or 
limitation of abduction beyond 10 degrees, even taking into 
account the most recent examiner's report of additional 
decrease of range of motion of each joint during flare-ups of 
25-30 percent.

8.  The veteran's left hand arthritis has been manifested 
since November 1992 by grip strength of 4+/5; normal measured 
ranges of motion of the hand and finger joints; no swelling 
or deformity of the hand; the veteran was able to approximate 
the tips of the fingers to the transverse palmar fold; the 
most recent examiner stated that additional decrease of range 
of motion of each joint during flare-ups is 25-30 percent 
secondary to pain, weakness, instability, fatigability or 
incoordination.

9.  The veteran's right hand arthritis has been manifested 
since November 1992 by grip strength of 4+/5; normal measured 
ranges of motion of the hand and finger joints; no swelling 
or deformity of the hand; the veteran was able to approximate 
the tips of the fingers to the transverse palmar fold; the 
most recent examiner stated that additional decrease of range 
of motion of each joint during flare-ups is 25-30 percent 
secondary to pain, weakness, instability, fatigability or 
incoordination.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the thoracolumbar spine have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Codes 5003, 
5291, 5292, 5295 (2002); 68 Fed. Reg. 51,454, et seq. (Aug. 
27, 2003) (to be codified as amended at 38 C.F.R. §§ 4.71a).  

2.  The criteria for an evaluation in excess of 20 percent 
for arthritis of the left shoulder since November 1992 have 
not been met.  38 C.F.R. Part 4, Diagnostic Codes 5003, 5200-
5202 (2003).

3.  The criteria for an evaluation in excess of 20 percent 
for arthritis of the right shoulder from November 1992 to 
November 22, 2002, have not been met.  38 C.F.R. Part 4, 
Diagnostic Codes 5003, 5200-5202 (2003).

4.  The criteria for an evaluation of 30 percent, and not in 
excess thereof, for arthritis of the right shoulder since 
November 23, 2002, have been met.  38 C.F.R. Part 4, 
Diagnostic Codes 5003, 5200-5202 (2003).

5.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the left hip since November 1992 have not 
been met.  38 C.F.R. Part 4, Diagnostic Codes 5003, 5252, 
5253 (2003).

6.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the right hip since November 1992 have not 
been met.  38 C.F.R. Part 4, Diagnostic Codes 5003, 5252, 
5253 (2003).

7.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the left hand since November 1992 have not 
been met.  38 C.F.R. Part 4, Diagnostic Codes 5003, 5228 
(2003).

8.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the right hand since November 1992 have not 
been met.  38 C.F.R. Part 4, Diagnostic Codes 5003, 5228 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  The veteran was notified in the September 1998 and 
June 1999 statements of the case (SOCs) of the criteria for 
increased evaluations.  This was sufficient for notification 
of the information and evidence necessary to substantiate the 
claims, and the veteran has been adequately informed as to 
the type of evidence that would help substantiate his claims.  
In an October 2002 letter, the RO informed the veteran of the 
provisions of the VCAA as well as the type of evidence 
necessary to substantiate his claims for increased ratings, 
and informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  The veteran was provided 
with VA examinations in June 1999 and November 2002.  VA and 
private treatment records have been obtained.  The veteran 
has submitted additional argument, but has not identified any 
additional evidence to be obtained.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is no reasonable possibility that any further assistance 
would aid the appellant in substantiating his claim, the VCAA 
does not require further assistance.  Wensch v. Principi, 15 
Vet App 362 (2001); Dela Cruz; see also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  Separate diagnostic codes identify the various 
disabilities.  Musculoskeletal disorders are rated with 
consideration of the resulting functional impairment.  38 
C.F.R. §§ 4.1, 4.10, 4.40, 4.42 (2003).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2003).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

Diagnostic Code 5003 notes that degenerative arthritis will 
be rated on the basis of limitation of motion of the effected 
joint.  38 C.F.R. Part 4, Diagnostic Code 5003 (2003).

Thoracic and Lumbar Spine

The veteran had complaints of back pain during service.  
Service connection for arthritis of the thoracic and lumbar 
spine was granted in September 1980, and a 10 percent 
evaluation was assigned from March 1978.  That rating has 
been continued in subsequent rating actions, and the veteran 
contends that he is entitled to a higher rating.  

Prior to a recent regulatory change, the veteran's lower back 
disability has been rated under Codes 5003 and 5295.  

Code 5291 pertained to limitation of motion of the dorsal 
(thoracic) spine: the current 10 percent evaluation was the 
highest available under that code section, and contemplated 
severe or moderate limitation of motion.  38 C.F.R. Part 4, 
Diagnostic Code 5291 (2002).

Code 5292 pertained to limitation of motion of the lumbar 
spine: severe limitation of motion warranted a 40 percent 
evaluation; a 20 percent evaluation contemplated a moderate 
limitation of motion; and the current 10 percent evaluation 
contemplated slight limitation of motion.  38 C.F.R. Part 4, 
Diagnostic Code 5292 (2002).

Under Code 5295, a 40 percent evaluation was the maximum 
contemplated evaluation and was warranted for severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
was warranted for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position.  The current 10 percent 
evaluation was appropriate where the evidence showed 
characteristic pain on motion.  38 C.F.R. Part 4, Diagnostic 
Code 5295 (2002).

The general rating formula for diseases and injuries of the 
spine were changed effective September 26, 2003, and 
published at 68 Fed. Reg. 51,454, et seq. (Aug. 27, 2003) (to 
be codified as amended at 38 C.F.R. §§ 4.71a).  The new 
regulations provide the following rating criteria:  a 100 
percent evaluation is appropriate for unfavorable ankylosis 
of the entire spine; a 50 percent evaluation is appropriate 
for unfavorable ankylosis of the entire thoracolumbar spine; 
a 40 percent evaluation for favorable ankylosis of the 
entire thoracolumbar spine or forward flexion of the 
thoracolumbar spine of 30 degrees or less.  A 20 percent 
evaluation is appropriate where there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  The current 10 
percent evaluation contemplates forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, the combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.  

In Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the 
Court held that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant applies.  In this 
case, as neither version is more favorable to the veteran, 
and in fact, application of either would result in the same 
assigned rating, the Board will consider the veteran's 
disability under both.  In view of the above, the Board finds 
no prejudice to the veteran in the Board's consideration of 
his claim for an increased evaluation under the new criteria 
notwithstanding the lack of consideration of those criteria 
by the RO.  See Bernard, supra.

A VA examination was conducted in June 1999.  The veteran 
reported back pain, mostly exertional in nature.  X-rays 
showed prominent osteophytes at L4-5 and L5-S1, and anterior 
wedging of T12, L1, L2, and L3.  Physical examination showed 
no scoliosis or postural abnormalities.  Lumbar forward 
flexion was to 90 degrees with great difficulty.  Backward 
extension was to 30 degrees.  Right lateral rotation was to 
60 degrees and left lateral rotation was to 65 degrees.  
There was negative straight leg raising test, and normal 
ankle and patellar jerk reflexes.  The impressions were: 
lumbar spondylosis; compression fracture throughout the 
thoracic and lumbar spine; and mechanical back pain.

A November 2000 VA outpatient record noted complaints of low 
back pain, which the veteran indicated had begun suddenly 
three weeks earlier.  The pain was described as sharp and 
stabbing, with but not truly radicular.  He denied numbness 
and tingling, as well as bowel or bladder changes.  On 
examination, the veteran had normal gait and posture.  Range 
of motion was good, with fingers to about three inches below 
the knees.  He had mild spasm in the lumbosacral area, but no 
tenderness to the midline on the vertebral area.  Strength 
and sensation in the lower extremities was normal.  

The most recent VA examination was conducted in November 
2002.  The veteran reported continued back pain.  On 
examination, there was lumbar flexion from zero to 80 
degrees, extension backward from zero to 25 degrees, lateral 
flexion from zero to 30 degrees, and rotation from zero to 25 
degrees.  The examiner indicated that the ranges of motion 
noted were to the point of pain or fatigue on repeated use.

The medical findings support the current 10 percent 
evaluation under the old criteria; there is evidence of 
slight limitation of lumbar spine motion.  There is no 
objective evidence of moderate limitation of motion, or 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, narrowing or 
irregularity of joint space, or abnormal mobility on forced 
motion, or lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position, to support a higher evaluation under the 
old criteria.  38 C.F.R. Part 4, Diagnostic Codes 5292, 5295 
(2002).  

Similarly, considering the veteran's lumbosacral strain under 
the criteria that became effective September 26, 2003, the 
current 10 percent evaluation is appropriate since the 
evidence demonstrates forward flexion of the thoracolumbar 
spine to 80 degrees, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, muscle spasm, guarding, and localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour and vertebral body fracture with loss of 50 percent 
or more of the height.  

The veteran does not meet the criteria for a higher 
evaluation since the evidence does not show either favorable 
or unfavorable ankylosis of the spine, limitation of forward 
flexion of the thoracolumbar spine to 60 degrees or less, 
combined range of motion of the thoracolumbar spine of 120 
degrees or less, or abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  
68 Fed. Reg. 51,454, et seq. (Aug. 27, 2003) (to be codified 
as amended at 38 C.F.R. §§ 4.71a).  

(The Board notes that the provisions of Code 5293, which 
pertained to intervertebral disc syndrome, were changed 
effective from September 23, 2002, and then that code section 
was changed to Code 5243 as of September 26, 2003.  However, 
as the evidence of record has shown that the veteran's 
service connected back disability is not manifested by any 
neurological pathology, it is not necessary for the Board to 
consider the present claim under Code 5243 or the previous 
Code 5293.)

While the examination reports have shown complaints of pain, 
these complaints of pain do not warrant a rating in excess of 
10 percent under 38 C.F.R. §§ 4.40 and 4.45 because the 
examination findings did not substantiate additional range- 
of-motion losses in the thoracolumbar spine, due to pain 
attributable to the service-connected disability, on use or 
during flare-ups, or due to weakened movement, excess 
fatigability, or incoordination.  The most recent VA examiner 
noted that the ranges of motion noted were to the point of 
pain or fatigue on repeated use, thus the functional loss is 
already taken into account in those measurements.  There was 
no evidence of excess fatigability, incoordination, disuse or 
functional impairment of the back due to reported pain.  
Given the medical findings which do not reflect range of 
motion deficits that came close to the requirements for a 
rating in excess of 10 percent under either the old or new 
criteria, and the lack of muscle atrophy in the lower 
extremities, the Board finds that a preponderance of the 
evidence is against a finding of "additional functional loss" 
due to limitation of motion in the thoracolumbar spine caused 
by pain complaints.  Accordingly, the Board finds that an 
evaluation in excess of 10 percent for arthritis of the 
thoracolumbar spine is not warranted.

Shoulders

Service connection for arthritis of the right (major) and 
left (minor) shoulders was granted in June 1998.  A 10 
percent evaluation was assigned for each from November 1992.  
The veteran disagreed with these initial evaluations.  A 
January 2003 rating decision increased the evaluation of each 
shoulder to 20 percent, also effective from November 1992.  
The veteran has continued to disagree with the evaluations.

The veteran's right and left shoulder disabilities have been 
rated under Codes 5003 and 5201.

Under Code 5201, the current 20 percent evaluation 
contemplates limitation of arm motion at the shoulder level.  
A 30 percent evaluation is available for the major shoulder 
where arm motion is limited midway between side and shoulder 
level.  A 40 percent evaluation for the major shoulder would 
require a showing of limitation of motion to 25 degrees from 
the side.  A 30 percent evaluation for the minor shoulder 
would require evidence of limitation of motion to 25 degrees 
from the side.  38 C.F.R. Part 4, Diagnostic Code 5201 
(2003).  Higher ratings would also be appropriate if 
ankylosis of the scapulohumeral articulation, or impairment 
of the humerus were shown.  38 C.F.R. Part 4, Diagnostic 
Codes 5200, 5202 (2003).

A VA examination was conducted in June 1999.  The veteran 
reported severe shoulder pain, right more than left.  X-rays 
showed moderate to severe acromioclavicular joint arthritis 
of the right shoulder, and minimal acromioclavicular joint 
osteoarthritis of the left shoulder.  On examination, 
bilateral shoulder abduction was to 130 degrees with 
subjective discomfort.  Prominent acromioclavicular joints 
were noted bilaterally.  

An October 2000 outpatient record noted complaints of right 
shoulder pain.

The most recent VA examination was conducted in November 
2002.  The veteran reported continued shoulder pain and 
stiffness, worse in the morning hours.  On examination, 
shoulder forward elevation was noted from zero to 90 degrees 
on the right, and zero to 120 degrees on the left.  Shoulder 
abduction was from zero to 90 degrees on the right, and zero 
to 110 degrees on the left.  There was no swelling or 
erythema of either shoulder joint.  Shoulders bilaterally had 
a range of motion limited to the shoulder level.  The 
examiner stated that ranges of motion were measured to the 
point of pain or fatigue on repeated use, and that additional 
decrease of range of motion of each joint during flare-ups is 
25-30 percent secondary to pain, weakness, instability, 
fatigability or incoordination.  

With respect to the left (minor) shoulder, the record does 
not show limitation of motion to 25 degrees from the side, 
even taking into account the most recent examiner's report of 
additional decrease of range of motion of each joint during 
flare-ups of 25-30 percent.  The examiner noted measured 
ranges of motion above the shoulder level, although he stated 
that the motion was limited to shoulder level.  In either 
event, the current 20 percent evaluation contemplates 
limitation of the motion midway between side and shoulder 
level, which exceeds any limitation noted by the examiner.  
Nor does the record show ankylosis of the scapulohumeral 
articulation or impairment of the humerus.  38 C.F.R. Part 4, 
Diagnostic Codes 5200-5202 (2003).

Since the additional functional loss noted by the examiner is 
more than taken into account in the current 20 percent 
evaluation, the Board finds that no additional disability 
based on functional loss is appropriate.  DeLuca, supra.; 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2002).

Accordingly, the Board concludes that an evaluation in excess 
of 20 percent for arthritis of the left shoulder since 
November 1992 is not warranted.  See Fenderson, supra.

Turning to the right shoulder, the Board notes that the June 
1999 examination report does not provide a basis for an 
evaluation in excess of 20 percent.  Right shoulder abduction 
to 130 degrees is well beyond shoulder level, and taking into 
account the veteran's reported discomfort with the motion 
would not approximate limitation midway between side and 
shoulder level.  

The November 23, 2002, examination report does contain 
findings that warrant a 30 percent evaluation for the 
veteran's right shoulder disability.  The examiner measured 
the veteran's arm motion to 90 degrees (shoulder level), and 
reported additional decrease of range of motion during flare-
ups of 25-30 percent.  Thus, during flare-ups, the veteran's 
right arm motion would more nearly approximate limitation 
midway between side and shoulder, the criteria required for a 
30 percent rating.  38 C.F.R. § 4.7; DeLuca, supra.  Those 
examination findings do not show limitation of arm motion to 
25 degrees from the side, ankylosis of the scapulohumeral 
articulation, or impairment of the humerus.  38 C.F.R. Part 
4, Diagnostic Codes 5200-5202 (2003).

Accordingly, the Board concludes that an evaluation in excess 
of 20 percent for arthritis of the right shoulder from 
November 1992 to November 22, 2002, is not warranted.  A 20 
percent evaluation, and no higher, since November 23, 2002, 
is warranted.  See Fenderson, supra.

Hips

Service connection for arthritis of the right and left hips 
was granted in June 1998.  A noncompensable evaluation was 
assigned for each from November 1992.  The veteran disagreed 
with these initial evaluations.  A January 2003 rating 
decision increased the evaluation of each hip to 10 percent, 
also effective from November 1992.  The veteran has continued 
to disagree with the evaluations.

The veteran's right and left hip disabilities have been rated 
under Codes 5003 and 5252.  

Under Diagnostic Code 5252, pertaining to limitation of 
flexion of the thigh, the current 10 percent rating is 
appropriate where flexion is limited to 45 degrees; a 20 
percent evaluation contemplates flexion limited to 30 
degrees.  Under Code 5253, pertaining to impairment of the 
thigh, the current 10 percent rating is appropriate for 
"limitation of adduction of, cannot cross legs," or for 
"limitation of rotation or, cannot toe-out more than 15 
degrees, affected leg;" a 20 percent rating contemplates 
"limitation of abduction of, motion lost beyond 10 degrees."  
38 C.F.R. Part 4, Codes 5252, 5253 (2003).

A VA examination was conducted in June 1999.  The veteran 
reported bilateral hip pain.  On examination, hip external 
rotation was to 65 degrees bilaterally.  

On a May 2002 VA outpatient record, the veteran reported 
complaints of right hip pain following extensive yard work.  
On examination, the right hip was without pain to external 
and internal rotation.  There was no pain over the greater 
trochanter.  

The most recent VA examination was conducted in November 
2002.  Hip flexion was noted as from zero to 125 degrees, and 
hip abduction as from zero to 45 degrees, bilaterally.  The 
examiner indicated that these ranges of motion were normal.  
The examiner stated that additional decrease of range of 
motion of each joint during flare-ups is 25-30 percent 
secondary to pain, weakness, instability, fatigability or 
incoordination.  

The record does not show limitation of motion of either thigh 
to 30 degrees or limitation of abduction beyond 10 degrees, 
even taking into account the most recent examiner's report of 
additional decrease of range of motion of each joint during 
flare-ups of 25-30 percent.  In fact, the examiner noted 
normal full ranges of motion, thus even a 30 percent 
reduction of abduction and flexion would not approach the 
criteria for a higher evaluation under either Code, 5252 or 
5253.  The current 10 percent evaluation for each hip is 
based on pain, weakness, instability, fatigability or 
incoordination during flare-ups; thus, the Board finds that 
no additional disability based on functional loss is 
appropriate.  DeLuca, supra.; 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2002).

Accordingly, the Board concludes that an evaluation in excess 
of 10 percent for either the left or right hip since November 
1992 is not warranted.  See Fenderson, supra.

Hands

Service connection for arthritis of the right and left hands 
was granted in June 1998.  A noncompensable evaluation was 
assigned for the right hand from November 1992.  A 10 percent 
evaluation was assigned for the left hand from the same date.  
The veteran disagreed with these initial evaluations.  A June 
1999 rating decision increased the evaluation of the right 
hand to 10 percent, also effective from November 1992.  The 
veteran has continued to disagree with the evaluations.

The veteran's hand disabilities are evaluated based on 
limitation of motion of the thumb or individual fingers under 
Codes 5228-5230.  The current 10 percent evaluations are the 
maximum available under Codes 5229 and 5230.  Code 5228 
contemplates a 20 percent evaluation for limitation of thumb 
motion where there is a gap of more than two inches between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  38 C.F.R. Part 4, Codes 5228-5230 
(2003).

A VA examination was conducted in June 1999.  The veteran 
reported a history of left hand trigger finger and carpal 
tunnel release in the remote past.  He complained of right 
hand severe pins and needles sensation and weak grip.  On 
examination, there was evidence of Bouchard's nodes in the 
proximal and distal interphalangeal joints.  No synovitis and 
no tophi were present.  The diagnosis was osteoarthritis of 
bilateral hands, with evidence of Bouchard.

The most recent VA examination was conducted in November 
2002.  The veteran reported continued bilateral hand pain.  
On examination, grip strength in the hands was 4+/5 
bilaterally.  Ranges of motion of the hand and finger joints 
were grossly within normal limits.  There was no swelling or 
deformity of the hands bilaterally.  The veteran was able to 
approximate the tips of the fingers to the transverse palmar 
fold bilaterally.  The examiner stated that additional 
decrease of range of motion of each joint during flare-ups is 
25-30 percent secondary to pain, weakness, instability, 
fatigability or incoordination.

The medical record shows minimal objective findings 
pertaining to the veteran's hands.  There is no showing of 
limitation of thumb motion with a gap of more than two inches 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, even taking into account 
the most recent examiner's report of additional decrease of 
range of motion of each joint during flare-ups of 25-30 
percent.  In fact, the examiner noted normal full ranges of 
hand and finger motion; thus even a 30 percent reduction of 
thumb motion would not approach the criteria for a higher 
evaluation under Code 5228.  The most recent examiner also 
noted slight decreased grip strength, but no swelling or 
deformity of the hands.  The current 10 percent evaluation 
for each hand is warranted for the pain, weakness, 
instability, fatigability or incoordination during flare-ups 
noted by the recent examiner.  As this is the basis for the 
current compensable evaluations, the Board finds that no 
additional disability based on functional loss is 
appropriate.  DeLuca, supra.; 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2002).

Accordingly, the Board concludes that an evaluation in excess 
of 10 percent for either the left or right hand since 
November 1992 is not warranted.  See Fenderson, supra.


ORDER

An evaluation in excess of 10 percent for arthritis of the 
thoracolumbar spine is denied.

An evaluation in excess of 20 percent for arthritis, right 
shoulder, from November 1992 to November 22, 2002, is denied.

An evaluation of 30 percent, and no higher, for arthritis, 
right shoulder, since November 23, 2002, is granted.

An evaluation in excess of 20 percent for arthritis, left 
shoulder, since November 1992, is denied.

An evaluation in excess of 10 percent for arthritis, right 
hip, since November 1992, is denied.

An evaluation in excess of 10 percent for arthritis, left 
hip, since November 1992, is denied.

An evaluation in excess of 10 percent for arthritis, right 
hand, since November 1992, is denied.

An evaluation in excess of 10 percent for arthritis, left 
hand, since November 1992, is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



